Title: To Benjamin Franklin from Crèvecœur, [24 June or 1 July 1783]
From: Crèvecœur, Michel-Guillaume St. John de
To: Franklin, Benjamin


          
            Sir
            Paris Tuesday Night— [June 24 or July 1, 1783]
          
          I forgot the other day To Inquire of you where I cou’d procure Two of Your Medals, which I have Imprudentely promised in
            Normandy—after Fruitless Inquirys, I find myself obliged to ask you that Question, being
            Anxious To procure them Ere I Leave the Capital which will be on Saturday—
          I am with unfeigned Respect Sir Your Very Humble Servt.
          
            St. Jean
              DE
              Crèvecœur
          
         
          Addressed: a Son Excellence / Benjamin
            Franklin Ecuyer / Plènypotentiaire des Etats unis de Lamérique / Passy
        